DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/422,993 originally filed on May 25, 2019. Claims 1-20 are presented for examination. Claims 1, 17, and 20 are independent.

Priority
This application is a continuation-in-part of patent application 16/417,093, filed May 20, 2019.

Drawings
Regarding FIG. 3, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines renders FIG. 3 from complying with 37 CFR 1.84(a)(1).
Regarding FIGS. 5-8, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 5-8 from complying with 37 CFR 1.84(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an evaluation and testing module” in claim 1, and
“a processing module” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
For example, claim 1 recites steps of “analyze the physiological parameters of the user during one of the evaluation or the testing; and based on the analysis, determine the psycho-emotional state of the user.” Independent claims 17 and 20 have similar limitations. However, no algorithm or details are provided as to how the psycho-emotional state of the user can be determined by analyzing the physiological parameters of the user. As such, the independent claims fail to comply with the written description requirement.
Claims 2-16, 18, and 19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 and 17.

Claims rejected under § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “the wearable device.” The limitation is not previously introduced in claim 17 or 18, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a wearable device” (i.e. a machine), claim 17 is directed to “a method” (i.e. a process), and claim 20 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “determining a psycho-emotional state of a user,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of 
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “measure physiological parameters of the user during an evaluation; evaluating and testing the user; analyzing the physiological parameters of the user during one of the evaluation or the testing; based on the analysis, determining the psycho-emotional state of the user; based on the psycho-emotional state, determining changes in the psycho-emotional state of the user; and providing recommendations based on the changes in the psycho-emotional state of the user.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a plurality of sensors,” “a wearable device,” and “a non-transitory computer readable storage medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “determining a psycho-emotional state of a user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
“a plurality of sensors,” “a wearable device,” and “a non-transitory computer readable storage medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-16, 18, and 19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. The “bracelet” of claims 13 and 18 is claimed as a generic, well-known, and conventional computing element that is disclosed in Applicant’s specification in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional element to satisfy 35 U.S.C. § 112(a). As such, dependent claims 2-16, 18, and 19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 17, and 20.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chintalapoodi et al. (hereinafter “Chintalapoodi,” US 2018/0075490).
Regarding claim 1, and substantially similar limitations in claims 17 and 20, Chintalapoodi discloses a wearable device for determining a psycho-emotional state of a user (Chintalapoodi [0030], “wearable or implantable device that may provide sensor data related to monitoring of physiological parameters of the user 112 for tracking of emotional states of the user”), the wearable device comprising: 
a plurality of sensors configured to measure physiological parameters of the user (Chintalapoodi [0080], “The sensing devices 310 may comprise one or more sensors that include a suitable logic, circuitry, interfaces, and/or code to detect physical or quantitative attributes and provide corresponding output as sensor data”); 
an evaluation and testing module configured to evaluate and test the user (Chintalapoodi [0061], “For instance, a sad or anxiety emotional state detected based on the analysis of the one or more factors by use of the image processing techniques coupled with a high perspiration rate may confirm a high anxiety level,” the user’s perspiration rate is evaluated and tested); and 
a processing module configured to: 
analyze the physiological parameters of the user during one of the evaluation or the testing (Chintalapoodi [0061], “For instance, a sad or anxiety emotional state detected based on the analysis of the one or more factors by use of the image processing techniques coupled with a high perspiration rate may confirm a high anxiety level,” the user’s perspiration rate is an example of a physiological parameter that is evaluated and tested); and 
based on the analysis, determine the psycho-emotional state of the user (Chintalapoodi [0061], “For instance, a sad or anxiety emotional state detected based on the analysis of the one or more factors by use of the image processing techniques coupled with a high perspiration rate may confirm a high anxiety level,” based on analysis of physiological parameters, “a sad or anxiety” psycho-emotional state of the user is determined); 
based on the psycho-emotional state, determine changes in the psycho- emotional state of the user (Chintalapoodi [0003], “changes in human emotional states may be employed in an intelligent manner to provide emotion-based recommendations with enhanced practical usability”); and 
provide recommendations based on the changes in the psycho- emotional state of the user (Chintalapoodi [0045], “a negative emotion, such as boring, anger, sad, confused, or irritated, may be the last detected emotional state at the first electronic device 102. In such scenarios, the second electronic device 104 may decide what recommendations, content, applications, wallpaper, derivative data retrieved from the pre-installed applications, may be appropriate for the user 112 to change or influence the negative emotional state of the user 112 previously detected at the first electronic device”).
Regarding claim 13, and substantially similar limitations in claim 18, Chintalapoodi discloses that the wearable device is a bracelet (Chintalapoodi [0030], “For example, a smart glass, a smart band, or a smart watch worn by the user 112 may be used to measure calorie intake, calories burned, sleep patterns, and/or physiological parameters,” a smart band is a type of bracelet).
Regarding claim 15, Chintalapoodi discloses that the psycho-emotional state is indicative of one of a physical exertion, an emotional exertion, a concentration, an emotional state, a sensory overload, an excitement, and an apathy (for example, in Chintalapoodi [0035], “For example, a transition from a neutral emotional state to an excited emotional state of the user”).
Regarding claim 16, Chintalapoodi discloses that the physiological parameters include one or more of a pulse, a blood pressure, a blood oxygen level, body temperature, and a conductivity of skin (Chintalapoodi [0030], “For example, a smart glass, a smart band, or a smart watch worn by the user 112 may be used to measure calorie intake, calories burned, sleep patterns, and/or physiological parameters, such as perspiration or heart rate, or physical activity of the user 112. Examples of the one or more wearable devices 108 may include, but are not limited to, a wearable cardiac-event recorder, a biocompatible sensor (that may be attached, worn, or implanted into a human body to predict ovulation cycle, monitor physiological parameters, such as heart rate, pulse oximetry, respiratory rate, and/or blood pressure), an implantable radio frequency device, such as the, "Obamacare microchip RFID implant", and/or other such wearable or implantable device that may provide sensor data related to monitoring of physiological parameters of the user 112 for tracking of emotional states of the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko et al. (hereinafter “Shevchenko,” US 10,594,757).
Regarding claim 2, Chintalapoodi does not teach that the evaluation and testing module is configured to: perform an initial evaluation of the user to establish initial skills with respect to an object or an action; based on results of the evaluation, select a skill development plan for the user designed to improve the initial skills with respect to the object or the action; provide, to the user, an augmented reality (AR) application for an AR-enabled user device; provide the object or the action to the user according to the skill development plan; determine that the user is perceiving the object or the action via the AR-enabled user device, the object or the action being associated with an identifier; ascertain the identifier associated with the object or the action by the AR application; based on the identifier, activate, via the AR application, an interactive session designed to improve the initial skills with respect to the object or the action; and perform a follow-up evaluation of the user to establish an improvement in the at least one of the initial skills.
However, Shevchenko discloses that the evaluation and testing module is configured to: perform an initial evaluation of the user to establish initial skills with respect to an object or an action; based on results of the evaluation, select a skill development plan for the user designed to improve the initial skills with respect to the object or the action; provide, to the user, an augmented reality (AR) application for an AR-enabled user device; provide the object or the action to the user according to the skill development plan; determine that the user is perceiving the object or the action via the AR-enabled user device, the object or the action being associated with an identifier; ascertain the identifier associated with the object or the action by the AR application; based on the identifier, activate, via the AR application, an interactive session designed to improve the initial skills with respect to the object or the action; and perform a follow-up evaluation of the user to establish an improvement in the at least one of the initial skills (Shevchenko col. 50 lines 10-53, “Profiles may include properties such as language proficiency level… Profiles may be initialized with user input through surveys, iterative questions, by analyzing records of prior communication, and the like,” establishing initial communication skills; also The AIA  may have access to user information through a user communication profile (e.g., knowledge of the user),… where profiles may include… goals (e.g., knowledge of what the user wants to accomplish, and the like),… current state of user (e.g., emotions, focused or distracted, and the like),… may be utilized to modify a user's communication, either directly (e.g., making or providing explicit options for changes to a communication) or indirectly (e.g., prompting the user for ways to improve the communication)… the present disclosure applies the AIA  to improvements of a user's communication”).
Shevchenko is analogous to Chintalapoodi, as both are drawn to the art of recommending based on emotional state. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi, to include that the evaluation and testing module is configured to: perform an initial evaluation of the user to establish initial skills with respect to an object or an action; based on results of the evaluation, select a skill development plan for the user designed to improve the initial skills with respect to the object or the action; provide, to the user, an augmented reality (AR) application for an AR-enabled user device; provide the object or the action to the user according to the skill development plan; determine that the user is perceiving the object or the action via the AR-enabled user device, the object or the action being associated with an identifier; ascertain the identifier associated with the object or the action by the AR application; based on the identifier, activate, via the AR application, an interactive session designed to improve the initial skills with respect to the object or the action; and perform a follow-up evaluation of the user to establish an improvement in the at least one of the initial skills, as taught by Shevchenko, in order to provide an artificial intelligent assistant to increase the effectiveness of communications (Shevchenko col. 1 lines 15-18). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 11, Chintalapoodi in view of Shevchenko discloses that the changes are determined based on a comparison of the physiological parameters of the user to historical physiological parameters of the user (Chintalapoodi [0057], “the emotions learning engine 212 may be a classifier trained based on historical data”).
Regarding claim 12, Chintalapoodi in view of Shevchenko discloses a user interface configured to visualize the changes (Chintalapoodi [0045], “recommendations, content, applications, wallpaper, derivative data retrieved from the pre-installed applications may be useful to change the negative emotional state of the user 112 to a positive emotion state, such as a happy emotional state, at the second electronic device”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Aimone et al. (hereinafter “Aimone,” US 2014/0347265).
Regarding claim 3, Chintalapoodi in view of Shevchenko does not explicitly teach that the initial evaluation includes identifying a disorder, the disorder including at least one of the following: an autism spectrum disorder, a speech disorder, and a mental disorder.
However, Aimone discloses that the initial evaluation includes identifying a disorder, the disorder including at least one of the following: an autism spectrum disorder, a speech disorder, and a mental disorder (Aimone [0193], “The EEG of the signal during the exercised are analyzed to determine a baseline of the person… The person's EEG can also be compared to databases of people with disorders such as anxiety or depression etc… The machine learning methods create a predictive model which for instance can output the probability that a person has certain disorders or other characteristics of brain function,” identifying mental disorders).
Aimone is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of wearable devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to .

Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Corder (US 5,692,906).
Regarding claim 4, Chintalapoodi in view of Shevchenko does not teach that the interactive session includes: presenting a word; and displaying a plurality of further objects or actions related to the word.
However, Corder discloses that the interactive session includes: presenting a word; and displaying a plurality of further objects or actions related to the word (Corder col. 8 lines 1-28, “By clicking on the appropriate control icons at the bottom of the computer screen, he can, for instance, hear the sounds of the phonograms selected from the lesson set and shown on the screen, have the phonogram drawn in real-time, or have lines upon which the letter(s) of the phonogram are written or drawn (in proportion to how they would appear on ruled paper) drawn or removed. In each instance, the sound of the phonogram (or spelling word) is heard. Other icons may be selected as is appropriate, such as recording his pronunciation of the phonogram (or spelling word) and immediately being able to hear his voice from the computer upon clicking the screen button associated with this activity.”).
Corder is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of evaluating user communication. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the interactive session includes: presenting a word; and displaying a plurality of further objects or 
Regarding claim 8, Chintalapoodi in view of Shevchenko does not teach that the interaction includes: providing a test to the user; receiving a response from the user; based on the response, selectively providing additional objects, actions, or tests to reinforce the response.
However, Corder discloses that the interaction includes: providing a test to the user; receiving a response from the user; based on the response, selectively providing additional objects, actions, or tests to reinforce the response (Corder col. 8 lines 29-59, “the learning channels by which computer 100 and student 102 interact… are the aural 114, the oral 116, the visual 118, the kinesthetic 120 (e.g., typing, writing, or hand signing), and tactile 122 (as when the unsighted learner uses electronic braille devices as a substitute for the visual channel of learning)… a preliminary evaluation of the student's skills is conducted using computer-generated stimuli… indicating the student's previous performance(s). A person might have a deficiency in one particular sensory or motor learning channel… one or more of the student's other learning channels become intertwined and form new ways of learning. In the process, weak channels become stronger through being involved… with the learning activity. Handicapped students deprived of one or more channels can still learn through compensatory mechanisms,” learning channels reinforce the response from the preliminary evaluation of skills).
Corder is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of evaluating user communication. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the interaction includes: providing a test to the user; receiving a response from the user; based on the response, selectively providing additional objects, actions, or tests to reinforce the response, as taught 
Regarding claim 10, Chintalapoodi in view of Shevchenko does not explicitly teach that the AR-enabled user device includes a smartphone or a tablet.
However, Corder discloses that the AR-enabled user device includes a smartphone or a tablet (Corder col. 10 lines 34-45, “The SYSTEM COMPONENT axis 304 shown in FIG. 3 includes the hardware components that facilitate the learning process described above. These components can include… touch-screen,… graphics tablet,… touch tablet”).
Corder is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of evaluating user communication. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the AR-enabled user device includes a smartphone or a tablet, as taught by Corder, in order to diagnose differences in and provide strategies to improve communications skills of individuals (Corder col. 1 lines 28-33). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Blau-McCandliss et al. (hereinafter “Blau,” US 2020/0193975).
Regarding claim 5, Chintalapoodi in view of Shevchenko does not teach that the interactive session includes repeated pronunciations of a word by varying voices having different voice parameters, the voice parameters including one or more of a speed and a vocal range.
However, Blau discloses that the interactive session includes repeated pronunciations of a word by varying voices having different voice parameters, the voice parameters including one or more of a enabling the user to quickly and conveniently experiment with several different pronunciation speeds for a word (e.g., by repeatedly pronouncing the word in response to repeated touch-and-drag inputs at different speeds), or any suitable combination thereof”).
Blau is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of learning systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the interactive session includes repeated pronunciations of a word by varying voices having different voice parameters, the voice parameters including one or more of a speed and a vocal range, as taught by Blau, in order to facilitate teaching or learning of reading skills (Blau [0057]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Tertitski et al. (hereinafter “Tertitski,” US 7,904,821).
Regarding claim 6, Chintalapoodi in view of Shevchenko does not teach that the interactive session includes presenting buttons having varying parameters, the parameters including a shape, a color, a size, a font, and a location on a screen of the AR-enabled user device.
However, Tertitski discloses that the interactive session includes presenting buttons having varying parameters, the parameters including a shape, a color, a size, a font, and a location on a screen of the AR-enabled user device (Tertitski col. 1 lines 17-31, “Modern, sometimes called "configurable", GUIs allow the end-user to modify some GUI widget attributes: geometrical sizes, position, background color, and text font”).
Tertitski is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Preston et al. (hereinafter “Preston,” US 5,174,759).
Regarding claim 7, Chintalapoodi in view of Shevchenko does not explicitly teach that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action.
However, Preston discloses that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action (Preston col. 10 lines 1-52, “Multiple animations may explain and depict multiple analyses of a single sentence. Accordingly, the student may choose, by touching a printed key space on the page, to hear the sentence pronounced as the animation depicts the letters building into words, to hear each sound pronounced and combined into each word, to have the sentence meaning explained, to have a single word defined as a dictionary, to have the grammer of the sentence analyzed, to have the sentence translated to another language, or to have the meaning of a paragraph explained and illustrated in action”).
Preston is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of education systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action, as taught by Preston, in order to aid a student .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Smith et al. (hereinafter “Smith,” US 2020/0302815).
Regarding claim 9, Chintalapoodi in view of Shevchenko does not teach that the object or the action is associated with a card and a sticker.
However, Smith discloses that the object or the action is associated with a card and a sticker (Smith [0042], “Augmented Reality (AR) multimedia content will align with existing curriculum and present users with: 1) Pedagogical Agent (PA) delivered audio of rigorously developed, child-friendly definitions and scripted explanations designed to be used by children with help from teachers and possibly parents before and after reading corresponding storybooks; 2) pictures and animations. Support explanations will be delivered by PAs Scout (a squirrel) and Luz (a Spanish speaking ladybug), characters already integrated into the Developing Talkers (DT) curriculum. AR will be added by placing QR code stickers on vocabulary cards.”).
Smith is analogous to Chintalapoodi in view of Shevchenko, as both are drawn to the art of communications learning. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi in view of Shevchenko, to include that the object or the action is associated with a card and a sticker, as taught by Smith, in order to allow greater flexibility of use by users (Smith [0042]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapoodi in view of Shevchenko, and in further view of Aimone.
Regarding claim 14, and substantially similar limitations in claim 19, Chintalapoodi does not teach that the user is diagnosed with a medical condition, the medical condition including one of a chronic disease, a mental condition, and an autism spectrum disorder.
However, Aimone discloses that the user is diagnosed with a medical condition, the medical condition including one of a chronic disease, a mental condition, and an autism spectrum disorder (Aimone [0193], “The EEG of the signal during the exercised are analyzed to determine a baseline of the person… The person's EEG can also be compared to databases of people with disorders such as anxiety or depression etc… The machine learning methods create a predictive model which for instance can output the probability that a person has certain disorders or other characteristics of brain function,” identifying mental conditions).
Aimone is analogous to Chintalapoodi, as both are drawn to the art of wearable devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Chintalapoodi, to include that the user is diagnosed with a medical condition, the medical condition including one of a chronic disease, a mental condition, and an autism spectrum disorder, as taught by Aimone, so that treatment of the user may be informed (Aimone [0193]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715